Citation Nr: 1532371	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1998 to September 2006.

This matter returns before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Order by the Court of Appeals of Veterans Claims, which endorsed the parties Joint Motion for Remand, vacated an August 2012 Board decision that denied an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis, and remanded the matter for compliance with the Joint Motion.  The Joint Motion was premised in part on the failure of the Board to address whether the Veteran was entitled to separate disability ratings for each foot under Diagnostic Code 5284.

As a matter of history this issue arose from a January 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO), that awarded service connection for bilateral pes planus with plantar fasciitis and assigned a noncompensable evaluation, effective from September 12, 2006.  A September 2007 rating decision increased the rating assigned for the Veteran's service-connected bilateral foot disability to 10 percent.  The August 2012 decision, the Board denied a rating in excess of 10 percent for bilateral plantar fasciitis.  The Veteran appealed the denial of his increased rating for bilateral foot disability to the Court, and giving rise to return of the matter to the Board. 

As will be discussed below, when implementing this Board decision, the RO will need to amend the code sheet to reflect that each foot is in receipt of separate 10 percent ratings prior to August 16, 2011, and thereafter, increased to 20 percent ratings for each foot under Diagnostic Code 5284.

The Board has reviewed the Veteran's electronic claims folders, to include VBMS and Virtual VA claims folder in conjunction with the decision below. 


FINDINGS OF FACT

1.  Prior to August 16, 2011, the Veteran's disability due to left foot pes planus with plantar fasciitis and left heel spur was manifested by no more than a moderate foot injury resulting in pain on manipulation and use of the feet without marked deformity or characteristic callosities.
 
2.  Prior to August 16, 2011, the Veteran's disability due to right foot pes planus with plantar fasciitis, recurrent plantar fibromas, and right heel spur was manifested by no more than moderate foot injury resulting in pain on manipulation and use of the feet without marked deformity or characteristic callosities.
 
3.  From August 16, 2011, the date of a VA foot examination report, the Veteran's disability due to left pes planus with plantar fasciitis, left heel spur, and status post rupture of left plantar fasciis is manifested by a moderately-severe foot disability resulting in pain on standing and walking, tenderness upon palpation of over entire plantar fasciis, and altered gait, and without marked pronation, extreme tenderness of plantar surfaces of the feet, or impairment of Achilles tendon.
 
4.  From August 16, 2011, the date of a VA foot examination report, the Veteran's disability due to right foot pes planus with plantar fasciitis, recurrent plantar fibromas, right heel spur, and status post fasciotomy of the right plantar fasciis is manifested by a moderately-severe foot disability resulting in pain on standing and walking, tenderness upon palpation of over entire plantar fasciis, and altered gait, and without marked pronation, extreme tenderness of plantar surfaces of the feet, or impairment of Achilles tendon.



CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, and not higher, prior to August 16, 2011, and thereafter an evaluation of 20 percent, and higher, for left foot disability due to pes planus with plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Codes, 5276, 5284 (2014).

2.  The criteria for a separate disability rating of 10 percent, and not higher, prior to August 16, 2011, and thereafter an evaluation of 20 percent, and higher, for right foot disability due to pes planus with plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Codes 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record. 

The Veteran's appeal of the initial rating assigned is a downstream element of the claim, for which additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Rather, a veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  This was accomplished in the rating decision, statement of the case, and supplemental statements of the case that have been issued to the Veteran during the course of his appeal.

 With regard to the duty to assist, the VA has made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  

In addition, the Veteran was afforded VA examinations to identify the nature and severity of his bilateral foot disability in June 2006, July 2007 and August 2011.  In each of these examination reports, the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  In the August 2011 VA examination report, the VA examiner also noted a review of the Veteran's claims folder.  The Board finds, collectively, that these medical examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Moreover, the Veteran has not asserted, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4).  The Board further finds that there has compliance with the terms of the previous February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

2.  Initial Increased Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Id. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran has been assigned an initial 10 percent evaluation for bilateral pes planus with plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for acquired flatfoot.  

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Another applicable diagnostic code in this case is Diagnostic Code 5284, for foot injuries, other.  A 10 percent disability rating is provided for a "moderate" foot injury; a 20 percent disability rating is provided for a "moderately severe" foot injury; and a 30 percent disability rating is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As discussed in the April 2013 Joint Motion, the issue of increased disability rating for the Veteran's bilateral foot disability was remanded in part to consider whether the Veteran was entitled to separate disability rating for each foot under Diagnostic Code 5284 for other foot injury. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The criteria under Diagnostic Code 5276 (acquired flatfoot) expressly note that a 10 percent disability rating contemplates both unilateral and bilateral disabilities.  The RO has assigned a single 10 percent disability rating for the Veteran's bilateral pes planus with plantar fasciitis disability.  The Board finds that under the plain language of Diagnostic Code 5276, separate disability ratings for each foot are not warranted, to the extent that the assigned disability rating is based upon the criteria under Diagnostic Code 5276.

The Board finds that Diagnostic Code 5284 is applicable in rating the Veteran's bilateral foot disability.  This is especially relevant given various diagnosed foot disorders other than pes planus associated with the Veteran's service-connected bilateral foot disability.  Notably, the evidence of record demonstrates that the Veteran's bilateral foot disability also involves bilateral plantar fasciitis, bilateral heel spurs, recurrent right foot fibromas, as well as status post rupture of left plantar fasciis and fasciotomy of the medial right plantar fascia.  Each of these foot disorders has been associated with the Veteran's service-connected bilateral pes planus.  See VA treatment records dated 2007 to 2010, as well as the report of an August 2011 VA examination.  As such, the Board finds that the Veteran's bilateral foot symptoms, which are not specifically addressed by any single diagnostic code, is more appropriately rated under Diagnostic Code 5284 for other foot injury. 

The criteria under Diagnostic Code 5284 do not place any limitations or restrictions on whether disabilities rated under those criteria may be assigned unilaterally or bilaterally.  Given the same, to the extent that the Veteran's right and left foot disabilities may be rated under Diagnostic Code 5284, separate disability ratings for each foot may be assigned under those criteria.  See also 38 C.F.R. § 4.7 (if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned); see also 38 C.F.R. § 4.3 (any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran).

The Board finds that separate 10 percent disability ratings for each foot are warranted for the rating period prior to August 16, 2011, and separate 20 percent disability ratings for each foot are warranted thereafter under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  As explained in more detail below, prior to August 16, 2011, the evidence of record shows that the signs and symptoms of the Veteran's left and right foot disorders are consistent with the criteria reflected by a 10 percent disability rating for each foot, and as of August 16, 2011, the date of a VA examination, the record demonstrates the severity of the Veteran's left and right foot disabilities have increased to where they each meets the criteria associated with a 20 percent disability rating.  Since evidence of record reflects increases in disabilities during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A VA general medical examination was conducted in June 2006, prior to the Veteran's discharge from active duty.  At that time, the Veteran stated that he may have had flat feet at the time he entered service, but did not have any problems at first.  He stated that he had a lot of pain and was told by the medical staff that he had flat feet and that he should use arch supports, which did not help.  He reported that he now had pain on long standing, long walking, and running.  He denied any associated symptoms, additional pain, fatigue, weakness, or lack of endurance due to flare-ups.  On clinical evaluation, the VA examiner observed that when the Veteran lifted his feet off the floor there was very minimal arch, and the soles were tender to pressure.  Range of motion was normal in dorsiflexion and plantar flexion. He did have some postural abnormalities, but no neurological changes.  With flexion and extension repetitions, he had no additional pain, fatigue, weakness, or lack of endurance.  The Achilles tendons came in at right angles to the heel bones. X-ray studies showed mild bilateral pes planus with a spur of the right foot.  The pertinent diagnosis was bilateral pes planus with plantar fasciitis. 

The report of a July 2007 VA foot examination shows that the Veteran complained of painful feet bilaterally, and had pain at rest and while walking.  He noted no weakness, swelling, or fatigability, and had no flare-ups.  He reported that he used corrective insoles with only partial relief of the right foot and no relief of the left. He stated that on a good day he was able to stand for 10 to 15 minutes and to walk for 20 to 30 minutes, while on a bad day he could not walk or stand at all.  On clinical evaluation, the VA examiner observed no objective findings of painful forefoot, hindfoot, or midfoot motion.  Tenderness was noted in the dorsolateral aspect of both feet along the plantar aspects, more so on the right.  There was a large fibroma that had recurred, but no edema and no instability.  He had normal gait.  Mild pes planus with normal alignment of the Achilles tendons was noted. There was no pain with manipulation of the Achilles tendons.  The diagnoses were mild bilateral pes planus, plantar fibromatosis of the right foot, and no evidence of plantar fasciitis as previously diagnosed. 

Subsequent VA treatment records dated from 2007 to 2009 show that the Veteran was intermittently treated at the podiatry clinic for various disabilities of his feet, including pes planus, fibromas of the right foot, and bilateral heel spurs.  A September 2007 VA podiatry consultation report shows that the Veteran complained of painful feet with weightbearing activities.  There was evidence of tenderness and eversion of the forefoot.  The VA podiatrist noted bilateral plantar fasciitis and symptomatic pronation.  The Veteran was issued orthopedic inserts.  An October 2007 VA podiatry treatment note shows that the Veteran continued to experience foot pain and he felt that his orthotics caused him more pain in the arch.  There was evidence of tenderness on palpation and prominent right foot fibromas.  There was no mention of pronation associated with foot disorder.  

VA treatment records dated in 2008 continue to show complaints of bilateral foot pain in heels and arches with weightbearing activities.  In May 2008, it was observed that the Veteran had an antalgic gait but he was able to walk on his toes and heels.  A November 2008 treatment record shows findings of moderate discomfort on clinical evaluation due to right foot fibrous mass and bilateral heel spurs.  The Veteran was prescribed orthotic wedge for right foot mass and received cortisone injections in both heels.  In July 2009, he again requested cortisone injection for treatment of increasing right heel pain.  

In March and April 2010, the Veteran was evaluated for a possible plantar fascia rupture.  It was noted that the Veteran was in moderate discomfort on clinical evaluation.  An ultrasound showed a more than 50 percent rupture that was noted to precipitate a lateral band syndrome.  The Veteran was treated conservatively.   

In August 2011, a VA examination was conducted pursuant to the February 2011 Board remand.  At the August 2011 VA examination, the Veteran complained of pain located over the plantar arch from the metatarsal phalagneal joints of all the toes back to the heel.  He had tried a number of different inserts to no avail.  The Veteran reported that when standing and walking more than half a block he had swelling in the plantar surfaces and pain that increased to the point where he needed to sit down, and that if he stood for longer than two minutes he got pain in the plantar surfaces of both feet causing him to sit down.  He reported that he currently used no assistive devices in ambulation, and that he was currently working from home in a clerical position that did not require prolonged standing or walking. 

On clinical examination, the August 2011 VA examiner observed that the Veteran walked with a very slow and deliberate gait.  He walked on the outer/lateral aspects of the feet to avoid pressure on the medial portion of the arch where most of the pain lay.  The gait was non-antalgic, there were no unusual calluses or skin breakdowns noted on either foot, there were no unusual shoe wear patterns noted on either foot, there were no skin or vascular changes on either foot, and there was no current edema.  There was marked tenderness over the entirety of the plantar fascia on both the left and right foot to the metatarsal phalagneal joints back to each anterior calcaneus and moderate pes planus on both the left and right.  Both weight bearing and non-weight bearing alignment of the Achilles tendon was normal.  There was no valgus deformity, no forefoot or midfoot malalignment, and no current hallux values noted in either foot.  Range of motion of the metatarsal phalagneal joints of the great toes was normal, and repetitions of ranges of motion did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  The diagnosis was moderate bilateral pes planus with severe bilateral chronic plantar fasciitis, status post rupture of the medial left plantar fascia and fasciotomy of the medial right plantar fascia.

In light of these findings, the Board determines that each foot should have a separate 10 percent rating assigned prior to August 16, 2011, and thereafter separate 20 percent ratings should be assigned.  In this regard, the Board finds that for the period prior to August 16, 2011, the Veteran's left and right foot disabilities is more consistent with "moderate" foot injuries, which supports the assignment of a 10 percent evaluation for each foot under Diagnostic Code 5284.  As of the date of the August 16, 2011, the evidence of record demonstrates that the Veteran's left and right foot disabilities increased so as to be more consistent with "moderately-severe" foot injuries to warrant the assignment of 20 percent evaluations each foot under Diagnostic Code 5284.  Evaluations in excess of 10 percent ratings prior to August 16, 2011 and in excess of 20 percent ratings thereafter are not supported by the record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Prior to August 16, 2011, a 10 percent rating is assigned for a "moderate" left and right foot injuries as a result of pain on manipulation and use of the feet.  The Board notes that there was no bowing of the tendo Achilles present.  A rating in excess of 10 percent requires at least a moderately-severe foot injury or marked deformity, pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284. The Veteran experienced pain in his feet with weightbearing activities, but there was no marked deformity, swelling, or callosities.  While there was evidence of symptomatic pronation on clinical evaluation in September 2007, that appeared to resolved with the use of orthopedic inserts as subsequent VA medical record prior to 2011 do indicate evidence of pronation.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (a temporary flare-up does not accurately reflect the extent of the disability).  Additionally, there was no evidence of a significantly altered gait or inability to heel or toe raise suggestive of a more than moderate disability of the feet.  Therefore, the Board finds that a rating in excess of 10 percent for each foot prior to August 16, 2011 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.

From August 16, 2011, forward, the Veteran's service-connected left and right foot disabilities support the assignment of 20 percent evaluations, which contemplates the Veteran's pain on standing and walking, marked tenderness over the entirety of the plantar fascia, and noticeable altered gait to avoid pressure on his arches.

Disability ratings in excess of 20 percent requires a severe foot injury or, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, none of which are present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.

The Veteran's gait was slow and deliberate, but not considered antalgic, and there was no evidence of abnormal weightbearing as result of altered gait.  The Veteran had normal alignment of the Achilles tendon and normal range of motion in all toes.  The Board notes that the August 2011 VA examiner found that the Veteran's bilateral pes planus was moderate in severity and his bilateral plantar fasciitis was severe in nature.  Use of terminology such as "severe" by the VA examiner, although evidence to be considered by the Board, is not dispositive of in this matter as the clinical evidence described above does not demonstrate "severe" foot injuries.  See 38 C.F.R. §§ 4.2, 4.6.  Accordingly, the Board finds that a disability rating in excess of 20 percent for each foot from August 16, 2011 forward is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284. 

The Board has considered whether separate higher ratings are warranted under Diagnostic Code 5276 (acquired flat foot or pes planus).  As noted above, the weight of the evidence does not demonstrate marked deformity, swelling, or callosities prior to August 16, 2011, or thereafter demonstrate evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked impairment of Achilles tendon as described for higher ratings under Diagnostic Code 5276.  The Board notes that pain with use has already been considered in assigning the Veteran's 10 and 20 percent evaluations under Diagnostic Code 5284; thus, a separate rating based on foot pain would involve pyramiding.  For these reasons, the Board finds that higher evaluations are not warranted under Diagnostic Code 5276. See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of record that shows the Veteran's bilateral foot disability involves muscle atrophy, pes cavus, hallux valgus, hammer toes, or malunion or nonunion of metatarsal bones.  Thus, ratings under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not supported by the evidence.  Further, while the Veteran has a scar from his right foot surgery, a separate rating for the scar as already been awarded.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's bilateral foot disability so as to warrant application of alternate rating codes. 

The Veteran asserts that his bilateral foot disability symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's service-connected right and left foot disabilities are manifested by pain with standing and walking, tenderness to palpation, and altered gait.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5276.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the musculoskeletal system in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain on manipulation and use of the feet and on standing.  In short, there is nothing exceptional or unusual about the Veteran's right and left foot disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In light of the above, the Board concludes that the Veteran's bilateral foot disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for service-connected bilateral pes planus with plantar fasciitis is denied.

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board has considered whether a claim for total disability rating due to individual unemployability is part and parcel of the initial increased-rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not filed a claim for TDIU, but while he is not working, nothing in the record suggests that his unemployment is due to service-connected disabilities.  The February 2012 VA examiner noted that the Veteran was currently working in a clerical position despite the severity of his service-connected disabilities.  There is nothing in the record that suggests that he was unable to perform his duties or not work when scheduled to the point it made his employment less than substantially gainful.  Therefore, the issue of a TDIU rating is not raised in this case.


ORDER

Entitlement to a separate disability rating of 10 percent, and not higher, prior to August 16, 2011, and thereafter an evaluation of 20 percent, and higher, for left foot disability due to pes planus with plantar fasciitis, is granted.

Entitlement to a separate disability rating of 10 percent, and not higher, prior to August 16, 2011, and thereafter an evaluation of 20 percent, and higher, for right foot disability due to pes planus with plantar fasciitis, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


